ORDER DEFINING CLASS DEFINITION
MARGARET A. MAHONEY, Chief Judge.
This matter is before the Court for definition of the class. This Court has jurisdiction to hear this case pursuant to 28 U.S.C. §§ 157 and 1334 and the Order of Reference of the District Court. This is a core proceeding pursuant to 28 U.S.C. *900§ 157(b)(2) and the Court has the authority to issue a final order. Based upon the submissions received from the parties, the Court defines the class as shown below.
IT IS ORDERED that the class is defined as follows:
All bankruptcy debtors who have filed a Chapter 13 petition on or after January 1, 1994(1) who had proofs of claim filed in their cases by the Defendant which (a) did not disclose postpetition/precon-firmation fees at all, (b) did not disclose them with sufficient specificity, or (c) did' not include these fees in the arrearage claims; (2) who had these fees collected or posted to their accounts in some way by the Defendant after filing bankruptcy; and (3) in whose cases the Defendant did not file a specific application for these fees which was approved by the United States Bankruptcy Court.